Citation Nr: 1024330	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected peripheral neuropathy of the right 
lower extremity, prior to March 17, 2005, and a rating 
greater than 10 percent from March 17, 2005.

2.  Entitlement to an initial compensable disability rating 
for service-connected peripheral neuropathy of the left lower 
extremity, prior to March 17, 2005, and a rating greater than 
10 percent from March 17, 2005.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that the RO originally granted service 
connection for peripheral neuropathy of the bilateral lower 
extremities in the May 2005 rating decision, indicating that, 
since the disabilities were currently at noncompensable rates 
of severity, they were considered as part of the Veteran's 
service-connected diabetes mellitus (DM).  At that time, the 
Veteran appealed the initial rating assigned for his DM, and 
the RO supplied a statement of the case (SOC), which 
continued the 20 percent evaluation for his DM.  The SOC 
included Diagnostic Codes for peripheral neuropathy of the 
lower extremities and addressed the Veteran's peripheral 
neuropathy of the lower extremities in addressing the 
evaluation for his DM.  The Veteran later perfected his 
appeal of the disability rating assigned for his DM, 
including the peripheral neuropathy of both lower 
extremities, by filing a VA Form 1-9.  A later December 2007 
rating decision incorrectly indicates that service connection 
was granted for peripheral neuropathy of the bilateral lower 
extremities effective March 17, 2005.  However, the rating 
decision did grant separate initial 10 percent disability 
ratings for the bilateral lower extremity peripheral 
neuropathy, effective from March 17, 2005.  Accordingly, the 
Board has identified the claims as separate issues as 
indicated on the title page of this decision.

The case was brought before the Board in February 2009, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  



FINDINGS OF FACT

1.  The medical and other evidence of record does not support 
any manifestations of bilateral lower extremity peripheral 
neuropathy prior to March 15, 2005.

2.  From March 15, 2005 to March 22, 2009, the Veteran's 
service-connected peripheral neuropathy of the bilateral 
lower extremities were manifested by no more than mild 
incomplete sciatic nerve paralysis; whereas from March 23, 
2009, the medical evidence supports manifestations of no more 
than moderate incomplete sciatic nerve paralysis. 

3. The evidence does not show that the Veteran's service-
connected peripheral neuropathy of the bilateral lower 
extremity disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
Veteran's service-connected right lower extremity peripheral 
neuropathy prior to March 15, 2005, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 8520 (2009).

2.  The criteria for a 10 percent disability rating, but no 
higher, for the Veteran's service-connected right lower 
extremity peripheral neuropathy from March 15, 2005 to March 
22, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 8520 (2009).

3.  The schedular criteria for a 20 percent rating, but no 
higher, for service-connected right lower extremity 
peripheral neuropathy from March 23, 2009, have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).

4.  The criteria for a compensable disability rating for the 
Veteran's service-connected left lower extremity peripheral 
neuropathy prior to March 15, 2005, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 8520 (2009).

5.  The criteria for a 10 percent disability rating, but no 
higher, for the Veteran's service-connected left lower 
extremity peripheral neuropathy from March 15, 2005 to March 
22, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 8520 (2009).

6.  The schedular criteria for a 20 percent rating, but no 
higher, for service-connected left lower extremity peripheral 
neuropathy from March 23, 2009, have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

7.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a 
letter mailed in January 2005 as well as a letter included 
with the effective-date element of the claim by a letter 
mailed in February 2007.  Although the February 2007 VCAA 
letter was provided after the initial adjudication of the 
claim, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's 
claims in October 2008 and February 2010.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
as well as VA and private treatment records.  

The Veteran was afforded VA examinations in March 2005, 
October 2007, and March 2009.  The examination reports 
reflect that the examiners interviewed and examined the 
Veteran, reviewed his past medical history, documented his 
current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  Furthermore, these examination reports contain 
sufficient information to rate the Veteran's disabilities 
under the appropriate diagnostic criteria.  The Board 
therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  
Additionally, in his May 2007 substantive appeal [VA Form 9], 
the Veteran declined the option of testifying at a personal 
hearing.  Accordingly, the Board will proceed to a decision.

Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings").  

The Veteran's peripheral neuropathy of the bilateral lower 
extremities are each currently evaluated 10 percent disabling 
under Diagnostic Code (DC) 8520 [mild incomplete paralysis of 
the sciatic nerve].  38 C.F.R. § 4.124a, DC 8520 (2009).

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, and moderate incomplete paralysis warrants a 20 
percent rating.  38 C.F.R.              § 4.124a, Diagnostic 
Code 8520 (2009).

The words "moderate," "moderately severe," and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  However, a note in the Rating 
Schedule pertaining to "Diseases of the Peripheral Nerves" 
provides that the term "incomplete paralysis" indicates a 
degree of lost or impaired function which is substantially 
less than that which results from complete paralysis of these 
nerve groups, whether the loss is due to the varied level of 
the nerve lesion or to partial nerve regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
DCs 8510- 8730.

Staged ratings are currently in effect for the Veteran's 
peripheral neuropathy of the bilateral lower extremities: the 
disabilities have been rated as noncompensable from December 
15, 2004, the date of service connection, to March 17, 2005, 
and 10 percent thereafter.  Even so, VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999). 

The Board notes the medical evidence of record does not 
demonstrate complete paralysis of either lower extremity at 
any time period, and the Veteran does not contend that there 
is complete paralysis. 

With regard to incomplete paralysis, the Board finds the 
medical evidence prior to a VA examination dated March 15, 
2005 does not reveal any complaints or sought treatment by 
the Veteran for peripheral neuropathy of the bilateral lower 
extremities.  Accordingly, prior to March 15, 2005 there 
simply is no evidence that supports a compensable rating for 
either lower extremity.

In contrast, medical evidence from March 15, 2005 to March 
23, 2009 reflects manifestations of peripheral neuropathy 
that more closely correspond to 10 percent disability 
ratings.  Specifically, the Veteran was afforded a VA 
examination on March 15, 2005.  He complained of an 
intermittent "pins and needles" sensation in his feet 
following a diagnosis of diabetes.  He reported to the VA 
examiner that he was not currently receiving treatment for 
the pain in his feet.  However, dysesthesia was noted in both 
feet.  

Upon physical examination, the VA examiner reported normal 
dorsalis pedis pulse and posterior tibial pulse in both right 
and left extremities.  Moreover, a neurologic examination 
revealed essentially normal results.  In particular, the VA 
examiner reported no motor loss or sensory loss, a negative 
Babinski sign, and knee and ankle jerk deep tendon reflexes 
of 2+ in both right and left extremities.  The VA examiner 
diagnosed the Veteran with peripheral neuropathy of the 
bilateral lower extremities which were as likely as not 
caused by his type II diabetes mellitus.  He noted sensory 
abnormalities in the lower extremities as well as tingling, 
numbness, burning pain, and vibrating sensation.  

A March 17, 2005 VA treatment neurological evaluation 
similarly notes the Veteran's complaints of a "pins and 
needles" sensation in both feet.  A neurological examination 
indicated normal gait, ability to stand on one foot then the 
other without difficulty, and ability to walk on toes then 
heels.  No tremors or abnormal movements were noted.  
Further, lower extremity sensation to light touch was 
subjectively normal and symmetrical bilaterally.  Finally, 
deep tendon reflexes were bilaterally equal with no ankle 
clonus noted.  The Veteran was diagnosed with peripheral 
neuropathy of both feet.   

A July 2007 VA neurological evaluation indicates that the 
Veteran's neurological symptomatology was "unremarkable," 
to include strength testing of 5/5 in his lower extremities.  

The Veteran was provided a VA examination specifically for 
his peripheral neuropathy in October 2007.  He reported 
numbness and burning in his feet which had become 
progressively worse since its onset two years prior, and that 
it mildly to severely affected daily activities.  The VA 
examiner noted symptoms of peripheral neuropathy related to 
the Veteran's diabetes, including loss of sensation, pain, 
and increased sensitivity.  Upon examination of the Veteran's 
extremities, the VA examiner reported decreased dorsalis 
pedis pulse and posterior tibial pulse.  However, she also 
reported normal gait and balance, no motor or sensory loss, 
negative Babinski sign, normal deep tendon reflexes in the 
patella and Achilles, and muscle strength was 5/5 for both 
right and left extremities.  Sensory vibration was normal 
with no pain noted, and light touch and position sense were 
normal.  Bilateral knee and ankles reflexes were 2+.  
Finally, the VA examiner noted the absence of muscle atrophy, 
abnormal muscle tone or bulk, tremors, tics, and other 
abnormal movements, and that no joint function was affected 
by the Veteran's nerve disorder.     

Thereafter, the Board finds that 20 percent disability 
ratings are warranted for the bilateral lower extremities 
from March 23, 2009.  Specifically, in March 23, 2009, the 
Veteran was afforded an additional VA examination, which for 
the first time indicated a worsening of the Veteran's 
neuropathy of the bilateral lower extremities, compared to 
findings from prior examinations. In particular, the Veteran 
reported to the VA examiner that he had experienced 
progressively worse tingling, pain, and numbness in his feet 
which extended to his medial thigh.  He also stated that the 
numbness became worse with activity, and that his legs felt 
cold from the feet to knees about 16 to 18 hours per day, 
particularly with exposure to cold weather.  Further, the 
Veteran reported that he was unable to climb ladders, hunt, 
work, or sleep, and that he experienced mild to severe 
difficulty performing usual daily activities due to the pain 
in his legs.    

Upon physical examination of the lower extremities, the VA 
examiner noted that the femoral and sciatic nerves as well as 
the knee flexors and extensors were affected, muscle strength 
results of 4/5 in the right extremity and 5/5 in the left 
extremity, and no impairment of motor function.  Sensory 
function results showed a decreased light touch of the right 
extremity but normal light touch for the left extremity, 
normal vibration and position sense, and normal pain.  Left 
knee reflex of 2+, left ankle reflex of 1+, right knee reflex 
of 0, right ankle reflex of 1+, and normal Babinski results 
were recorded.  The VA examiner noted the absence of muscle 
atrophy, abnormal muscle tone or bulk, tremors, tics, or 
other abnormal movements, no joints were affected by the 
nerve disorder, and that the Veteran's gait and balance were 
normal.  An electromyogram and nerve conduction study 
revealed evidence of axonal sensory polyneuropathy.  Finally, 
the VA examiner reported that "[b]ased upon the presence of 
neuropathy on testing, and the degree of subjective symptoms 
which preclude the [V]eteran's ability to engage in his usual 
recreational pursuits and home activities, the [V]eteran's 
neuropathy would be of a moderate level of symptomatology."  

In sum, the competent medical evidence of record prior to 
March 15, 2005, does not reflect any objective evidence of 
neurological symptomatology associated with the Veteran's 
bilateral lower extremities.  However, from March 15, 2005 to 
March 22, 2009, the medical evidence reflects findings 
consistent with mild neurological symptomatology of the 
Veteran's lower extremities, but no more.  Specifically, the 
Veteran was diagnosed with peripheral neuropathy of the 
bilateral lower extremities, and sensory abnormalities such 
as numbness, tingling, and pain as well as dysesthesia.  At 
that time, however, neurological testing was largely 
unremarkable.  

In March 23, 2009, a VA examination reflected worsening of 
the Veteran's disabilities, described as moderate decreased 
sensation, muscle strength, and reflexes as well as numbness 
and pain in the Veteran's lower extremities.  The March 2009 
VA examiner also documented the Veteran's complaints that the 
pain from his lower extremity neuropathy had worsened to the 
point that he experienced difficulty with daily activities 
such as sleeping.  The Board therefore finds that the 
Veteran's sensory abnormalities constitute evidence 
sufficient to characterize his lower extremity peripheral 
neuropathy as "mild" from March 15, 2005 to March 22, 2009, 
and, thereafter, his diminished muscle strength and reflex 
symptoms are evidence sufficient to characterize his 
neuropathy as "moderate". 

However, the Veteran's current symptoms do not approach the 
moderately severe or severely disabling range at any time 
during the period on appeal.  Pertinently, there is no 
evidence of more significant symptoms such as atrophy, muscle 
wasting, tremor and the like.  Further, the October 2007 and 
March 2009 VA examiners noted the absence of paralysis, 
neuritis, and neuralgia. 

Based on a review of the evidence of record, the Board finds 
the proper staging of ratings for the Veteran's peripheral 
neuropathy of the bilateral lower extremities are as follows: 
noncompensable from the date of service connection, December 
15, 2004 to March 14, 2005, 10 percent from March 15, 2005 to 
March 22, 2009; and 20 percent beginning March 23, 2009.

In rendering this decision, the Board has considered whether 
alternative diagnostic codes would provide a higher rating.  
Diagnostic Codes 8521 through 8525 also provide ratings based 
on symptomatology associated with the lower extremities.  
None of these codes, however, would provide a more 
advantageous rating and indeed DC 8520 allows for a higher 
maximum rating than the others.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  Review of the relevant 
evidence of record demonstrates that the Veteran's peripheral 
neuropathy of the lower extremities primarily consists of 
numbness, tingling, and burning of the Veteran's feet as well 
as limited sensory reflex and muscle strength from the knee 
below.  See the March 2009 VA examination report.  Such 
symptomatology is congruent with Diagnostic Code 8520, which 
rates sciatic nerve disabilities.  

The Board also considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected peripheral neuropathy of the bilateral 
lower extremities.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence of record shows 
that the Veteran retired in 2007 after working as a railroad 
yard manager.  Although he reported to the March 2009 VA 
examiner that he cannot work due to the pain from the 
bilateral peripheral neuropathy in his lower extremities, the 
Veteran has stated on multiple occasions that he retired due 
to eligibility by age or duration of work.  Further, there is 
no indication that the peripheral neuropathy disabilities 
have created any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  The record demonstrates that the Veteran 
has not required hospitalization as a result of his 
neuropathy disabilities.  Moreover, the record does not 
demonstrate any other reason why an extraschedular rating 
should be assigned.  Accordingly, the Board therefore has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

In denying the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on unemployability due 
to service-connected disability (TDIU), either expressly 
raised by the Veteran or reasonably raised by the record 
involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  
As mentioned above, the Veteran reported to the March 2009 VA 
examiner that he cannot work due to his peripheral neuropathy 
of the bilateral lower extremities.  However, he later stated 
to the VA examiner, as well as to the October 2007 VA 
examiner, that he retired in 2007 due to eligibility by age 
or duration of work.  Accordingly, the issue of TDIU has not 
been raised in this case.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran. In this 
case, for the reasons and bases stated above, the Board 
concludes that 10 percent disability ratings are warranted 
for the Veteran's service-connected peripheral neuropathy of 
the bilateral lower extremities from March 15, 2005 to March 
22, 2009, and 20 percent disability ratings are warranted 
thereafter.  The benefits sought on appeal are therefore 
partially granted.

[CONTINUED ON THE NEXT PAGE]




ORDER

Entitlement to a compensable initial rating for service-
connected right lower extremity peripheral neuropathy prior 
to March 15, 2005 is denied. 

Entitlement to a 10 percent disability rating for service-
connected right lower extremity peripheral neuropathy from 
March 15, 2005 to March 22, 2009 is granted, subject to the 
laws and regulations governing monetary awards.

Entitlement to a 20 percent disability rating for service-
connected right lower extremity peripheral neuropathy from 
March 23, 2005 is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to a compensable initial rating for service-
connected left lower extremity peripheral neuropathy prior to 
March 15, 2005 is denied. 

Entitlement to a 10 percent disability rating for service-
connected left lower extremity peripheral neuropathy from 
March 15, 2005 to March 22, 2009 is granted, subject to the 
laws and regulations governing monetary awards.

Entitlement to a 20 percent disability rating for service-
connected left lower extremity peripheral neuropathy from 
March 23, 2009 is granted, subject to the laws and 
regulations governing monetary awards.
 


____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


